Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 08/10/2021:
Amendments of Claims 1 and 13 are acknowledged.
Cancelation of Claim 15 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 to 18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 16 and 17:
Claim 16 reads “wherein the fan wheel is situated between the drive motor and the bearing element supported in the tool housing at the end facing the tool holder”, while Claim 17 reads “the fan wheel is situated between the drive motor and the gear unit”. These statements are unclear since they seems to contradict Claim 13 that reads “wherein the fan wheel is situated between the drive motor and the bearing element supported in the tool housing at the end facing away from the tool holder”. Claim 13 is disclosing 

Regarding Claim 18:
Claim 18 reads the hand-held power tool comprises a motor electronics system assigned to the drive motor, wherein the motor electronics system is situated between the fan wheel and the drive motor. This is unclear because motor electronics system 215 on Figure 2 is situated between motor 180 and gear unit 170, opposite to the fan 120; while on Figure 7 it is situated on the side of drive motor 180 assigned to bearing element 122 or on a side of drive motor 180 also on the opposite side of fan 120. For prosecution it will be considered that the fan and the motor electronics system are situated on opposite sides of the motor.

Regarding Claim 22:
Claim 22 reads “wherein the air guide vanes are situated on a side of the disk facing away from the gear unit”. This is unclear since it seems to contradict Figures 2 to 6. The Claim seems to be disclosing the embodiment of Figure 7, which places the fan between the drive motor and the bearing element supported in the tool housing at the end facing the tool holder, contradicting Claim 13. For prosecution the claims will be read as disclosing the embodiment of Claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 to 10, 12 to 14 and 16 to 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kishima (US 2012/0319509) in view of Short (US 3302047).
Regarding Claims 1 and 4:
Kishima discloses a hand-held power tool (Figure 1, driver 1) comprising: 
a tool housing (Figure 1, Housing 2) in which a drive motor is situated for driving a drive spindle provided with a tool holder (Figure1, Motor 3, spindle 51 and bit holding 53 can be considered the tool holder), the tool holder being designed for accommodating an insertion tool; 
a spring detent mechanism which is assigned to the drive spindle and includes at least one spring element, the at least one spring element being compressible, in at least one operating mode of the hand-held power tool, at least in phases, with the aid of energy of the drive motor (Figure 1, spring 52 is part of a clutch mechanism); and 
a fan wheel to cool the drive motor (Figure 1, fan 36)
wherein the fan wheel includes a flange and an air guide member (Figure 1, paragraph 72, the fan is a sucks air from an inner peripheral side at the rear and discharges the air outwardly at the front side, the blades will be considered the air guide members and are facing the drive motor; the connection to the shaft 12 will be considered a flange).
wherein the flange is configured to form a force-locked connection between a drive shaft assigned to the drive motor and the air guide member (Paragraph 27, the fan 36 is fixed to the output shaft 31),
wherein the drive shaft is shaped as a rod (Figure 1, shaft 31 will be considered a “rod”), 
wherein the air guide member includes a disk with a plurality of air guide vanes situated on a side facing the drive motor (Centrifugal fans, as the one described by Kishima) usually include a disk where the blades are attached to redirect the axial flow entering the fan and make it centrifugal, the Short (US 3302047) used on the second part of the rejection will show an example of a typical fan rotor),
wherein the drive shaft is supported in the tool housing at an end facing away from the tool holder and/or at an end facing the tool holder via at least two bearing elements (Figure 1, two not numbered bearings support shaft 31), 
wherein the fan wheel is situated between the two at least two bearing elements (Figure 1, the fan 36 is situated between the two bearings), and
103509612wherein the fan wheel is situated between the drive motor and the bearing element supported in the tool housing at the end facing away from the tool holder (Figure 1, the fan 36 is situated as claimed).
Kishima does not disclose the fan wheel including, at least 20 percent by volume of the fan wheel including a metal having a density which is greater than or equal to 3.5 g/cm3, wherein the flange and the air guide member include different materials, wherein the fan wheel includes at least one of zinc, a zinc alloy, brass, and steel and the fan includes a composite material which includes one of plastic or two different metals.
Short teaches a cooling fan for the electric motor of a similar portable power tool in which to avoid rupture the connection between the blade portion and the hub portion of the fan assembly the blades made of a lightweight material, and the flange or “hub portion” is made from steel for strength and rigidity (Column 2, lines 66 to 70 read: “Ideally, the blade portion should be made from a lightweight material, such as aluminum, for less overall weight and hence less centrifugal force, while the hub portion should be made from a material, such as steel, for strength and rigidity” and Column 6, lines 38 to 40 that read: “all types of materials, matched or mismatched, may be used. For example, a plastic blade portion may be used on a metal hub portion”); note that zinc has a density of 7.13 g/cm3 and steel has a density of about 7.75g/cm3 and if the fan is made of those metals then they would make 100% of the total volume.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Kishima the teachings of Short and make the flange of steel to increase strength and rigidity and to make the blades of a lightweight material, such as zinc or zinc plated or galvanized sheet steel (zinc plated or 

Regarding Claims 13 and 23:

Kishima discloses a hand-held power tool (Figure 1, driver 1), comprising: 
a tool housing (Figure 1, Housing 2) in which a drive motor is situated for driving a drive spindle provided with a tool holder, the tool holder being designed for accommodating an insertion tool (Figure1, Motor 3, spindle 51 and bit holding part 53 will be considered the tool holder), wherein the drive motor includes a drive shaft (Figure 1, output shaft 31) for driving the drive spindle connected to the tool holder and the drive motor is connected to the drive spindle via a gear unit (Figure 1, planetary gear mechanism 41), wherein the drive shaft and the gear unit are situated in the tool housing, wherein the drive shaft is supported in the tool housing at an end facing away from the tool holder and/or at an end facing the tool holder via at least two bearing elements (Figure 1, bearings not numbering supporting shaft 31); 
a spring detent mechanism which is assigned to the drive spindle and includes at least one spring element, the at least one spring element being compressible, in at least one operating mode of the hand-held power tool, at least in phases, with the aid of energy of the drive motor (Figure 1, spring 52 is part of a clutch mechanism); and 
a fan wheel to cool the drive motor, wherein the fan wheel is connected to the drive shaft (Figure 1, the fan 36 is fixed to drive shaft 31)
wherein the fan wheel is situated between the two at least two bearing elements (Figure 1, the fan 36 is situated between the two bearings), 
wherein the fan wheel includes an air guide member, wherein the air guide member includes a disk with a plurality of air guide vanes (Figure 1, fan 36 is a centrifugal fan, that typically include blades coming out of a flange to change the direction of the airflow from axial to centrifugal, if this is argued the reference Short (US 3302047) used on the second part of the rejection will show an example of a typical fan rotor), 

wherein the fan wheel is situated between the drive motor and the bearing element supported in the tool housing at the end facing away from the tool holder (Figure 1, the fan 36 is situated as claimed).
Kishima does not disclose if at least 20 percent by volume of the fan wheel including a metal having a density which is greater than or equal to 3.5 g/cm3.
Short teaches a cooling fan for the electric motor of a similar portable power tool in which to avoid rupture the connection between the blade portion and the hub portion of the fan assembly the blades made of a lightweight material, and the flange or “hub portion” is made from steel for strength and rigidity (Column 2, lines 66 to 70 read: “Ideally, the blade portion should be made from a lightweight material, such as aluminum, for less overall weight and hence less centrifugal force, while the hub portion should be made from a material, such as steel, for strength and rigidity” and Column 6, lines 38 to 40 that read: “all types of materials, matched or mismatched, may be used. For example, a plastic blade portion may be used on a metal hub portion”); note that zinc has a density of 7.13 g/cm3 and steel has a density of about 7.75g/cm3 and if the blades are made of those two metals they would comprise 100% of the whole volume.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Kishima the teachings of Short and make the flange of steel to increase strength and rigidity and to make the blades of a lightweight material, such as plastic, zinc or zinc plated or galvanized sheet steel (zinc plated or galvanized to minimize corrosion on the steel) to avoid or minimize breaking the connection between the blade portion and the hub portion of the fan assembly. 

Regarding Claim 5:
Figure 1, planetary gear mechanism 41 is between driving motor 3 and bit holder 53), 

Regarding Claim 7:
Kishima discloses the spring detent mechanism is situated between the gear unit and the tool holder (Figure 1, spring 52 is situated between planetary gear mechanism 41 and the Toolholder 53).


Regarding Claim 8:
Kishima discloses that the spring detent mechanism is a torque clutch (paragraph 30, torque adjustment part 27 and the torque adjustment spring 52 serve as a so-called clutch mechanism and are configured so that the spindle 51 stops rotating when the load applied to the spindle 51 exceeds a predetermined value).

Regarding Claim 9:
Kishima discloses he drive motor is designed in the manner of an electronically commutated drive motor including a stator and a rotor provided with at least one permanent magnet (Paragraph 27, permanent magnet 43, paragraph 33, circuit board 61 includes six switching elements 61 for controlling the energization of the brushless motor and a hall element 61B to for detecting the position of the rotor 33).

Regarding Claims 10 and 24:
Kishima discloses the fan wheel has an outer diameter which is greater than or equal to an outer diameter of the drive motor (Figure 1 shows that fan 36 has a larger diameter than motor 3).


Regarding Claim 12:
Kishima discloses that the fan wheel is configured for drawing in air in an axial direction of the fan wheel or along an air-flow direction essentially parallel to the drive shaft and giving off air in a radial direction of the fan wheel or along an air-flow direction essentially perpendicular to the drive shaft and/or in the axial 

Regarding Claims 14, 16 and 17 (See rejection 112(b)):
Kishima discloses that the fan wheel is situated between one of the bearing elements and the drive motor supported in the tool housing at the end facing the tool holder (Figure 1, motor 3, fan 36 and bearing not numbered).

Regarding Claim 18 (See rejection 112(b)):
Kishina discloses that the motor electronics system is situated by the motor on the side opposite to the fan. (Figure 1, paragraph 33, circuit board 61 and a control board 62 are located between the motor and planetary 41).
If this allegation is disputed; It would have been an obvious matter of design choice to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention to place the motor electronics between the fan wheel and the drive motor because Applicant has not disclosed that placing the electronics in that provides an advantage, is used for a particular purpose, or solves a stated problem; actually the claimed position is just one of several alternative positions and actually on paragraph 40 of the PGPub the Applicant indicates that:
In this case, motor electronics system 215 is situated between drive motor 180 and optional gear unit 170, by way of example, although the motor electronics system could also be situated at any other point, for example, between fan wheel 120 and drive motor 180. In addition, FIG. 2 shows an exemplary gear shifter 205 for changing a particular gear ratio of gear unit 170. Moreover, a main electronics system 299 of hand-held power tool 100 is preferably situated in grip area 115 between switch 112 and rechargeable battery pack 117.
Therefore, one of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the electronics placed in any of those locations because the Applicant 

Regarding Claims 19, 20 and 22 (See rejection 112(b)):
Kishima discloses that the fan wheel is situated between the drive motor and the gear unit, the air guide vanes are situated on a side of the disk facing the drive motor and facing away from the gear unit (Figure 1 shows the guide vanes on the side facing the motor and the gear unit).

Regarding Claim 21:
Kishima discloses wherein the air guide vanes are situated on a side of the disk facing the motor electronics system (Figure 1, the vanes, that form the intake of the fan are facing the circuit board 61 and a control board 62).

Regarding Claim 25:
Kishima discloses that the drive shaft is in the shape of a rod (Figure 1, shaft 31 will be considered a “rod”).

Regarding Claims 26, 27 and 28:
Kishima discloses that the fan is a typical centrifugal fan that redirects axial air flow in the direction of the shaft into centrifugal perpendicular to the shaft, to obtain that result the disc has to be essentially perpendicular to the shaft to change the direction of the air flow, the vanes have to be perpendicular to the disk that redirects the axial flow into perpendicular to the shaft so the flow turns “centrifugal” and at least the end of the vanes have to be oriented so they are pointing outwards from the drive shaft.
Short (US 3302047) used on the second part of the rejection will show an example of a typical fan rotor, also the references on the record Niemela (US 5735669) and Tedman (US 1734541) show example of centrifugal fans used on portable power tools.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kishima (US 2012/0319509) in view of Short (US 3302047) as applied to claim 5 above, and further in view of Matoba (US 4901602).
Regarding Claim 6:
As discussed above for Claim 5, the modified invention of Kishima discloses the claimed invention as recited.
The modified invention of Kishima fails to disclose the sun wheel being movable in the radial direction of the gear unit.
Matoba teaches that in general the planetary gearsets are loosely assembled, causing backlash and noise, several solution are discussed to compensate for inaccuracies in gear dimensions or if the sun gear or the carrier were movable radially, the center of the shaft would move to compensate for inaccuracies in engagement (See Background of the invention). In particular, Matoba (Paragraphs 22 to 31) teaches that the adequate radial mesh clearance between the sun gear and the planetary gear ring and the radial mesh clearance between the planetary gear and the outer, inner-toothed ring gear are dependent of the diameter of the gears, in the example the clearances are above 0.2 mm.     
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Kishima the teachings of Matoba and have the sun wheel movable in the radial direction of the gear unit by at least 0.2 mm relative to the ring gear for a corresponding size of planetary gears, to minimize noise and vibration. It is important to indicate that the limitation does not seem to present any advantage or solve any particular problem, and also that, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, so making the sun wheel movable the mentioned range would be obvious to a person having ordinary skill in the art.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kishima (US 2012/0319509) in view of Short (US 3302047) as applied to claim 1 above, and further in view of Blum (US 2011/0147030).
Regarding Claim 11:
As discussed above for claim 1, the modified invention of Kishima discloses the invention as claimed.
The modified invention of Kishima does not disclose the hand-held power tool being one of a combi drill or a rotary impact screwdriver.
Blum teaches a very similar hand-held power tool that can be a one of a combi drill or a rotary impact screwdriver (Paragraph 06) that includes a fan, a motor, a planetary gearbox, a spindle, a spring detent mechanism in the same distribution as disclosed in Claim 1 (Figure 2).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Kishima the teachings of Blum and modify the hand held power tool of Kishima to make it a combi drill or a rotary impact screwdriver making it a more versatile tool.

Response to Arguments
Applicant’s arguments with respect to the Takano (US 2015/0022125) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment overcame the reference Takano but Kishima (US 2012/0319509) is being used instead. 
Note that in particular Claim 13 seems to be disclosing the embodiment of Figures 2 to 6 but some dependent claims are disclosing the embodiment of Figure 7 in contradiction to Claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, note that a proper rejection of Claims 1 and 13 could have been made using the reference Blum (US 2011/0147030).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731